UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                   August 9, 2019

                                 Nos. 18-2336 & 18-2426

                      NATIONAL LABOR RELATIONS BOARD,
                                      Cross Petitioner/Respondent

                                             v.

  800 RIVER ROAD OPERATING COMPANY, L.L.C., dba Woodcrest Health Care
                             Center,
                             Cross-Petitioner/Respondent

                                (NLRB-1: 22-CA-083628)

Present: CHAGARES, HARDIMAN and *SILER, Jr., Circuit Judges

       1. Letter Motion by Petitioner to Amend Opinion.


                                                        Respectfully,
                                                        Clerk/pdb


_________________________________ORDER________________________________
The foregoing motion is hereby granted. Page three of our opinion filed August 6, 2019
shall be amended to replace “the Fair Labor Standards Act (“FLSA”) or the “Act”).”
With “the National Labor Relations Act (the “Act”)”.

                                                        By the Court,

                                                        s/Michael A. Chagares
                                                        Circuit Judge

Dated: August 22, 2019
cc: All Counsel of Record




*Hon. Eugene E. Siler, Jr., United States Court of Appeals for the Sixth Circuit, sitting by
designation